Name: Commission Regulation (EC) No 314/97 of 20 February 1997 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  international trade;  foodstuff;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R0314Commission Regulation (EC) No 314/97 of 20 February 1997 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 051 , 21/02/1997 P. 0034 - 0036COMMISSION REGULATION (EC) No 314/97 of 20 February 1997 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 418/96 (2) and in particular Article 11 thereof,Whereas Article 11 (1) of Regulation (EEC) No 2092/91 stipulates that products which are imported from a third country may be marketed only where they originate from a third country appearing in a list drawn up in accordance with the conditions laid down in paragraph 2 of that Article; whereas such a list has been laid down in the Annex to Commission Regulation (EEC) No 94/92 (3), as amended by Regulation (EC) No 522/96 (4);Whereas Argentina, Hungary and Switzerland have applied to the Commission to amend the terms of their inclusion in the list provided for in Article 11 (1) of Regulation (EEC) No 2092/91 and submitted the information required pursuant to Article 2 (2) of Regulation (EEC) No 94/92;Whereas The Netherlands has introduced a request to add Skal as one of the inspection bodies in Hungary. Whereas this inspection body has been previously assessed by The Netherlands and the Commission has put forward this request to the authorities of Hungary; whereas Hungary has agreed to the inclusion of this inspection body;Whereas the examination of the information submitted has led to the conclusion that the requirements are equivalent to those resulting from the Community legislation;Whereas, for reasons of clarity, it is appropriate to provide in this Regulation for a complete list of third countries accepted pursuant to the regime of Article 1 of Regulation (EEC) No 2092/91;Whereas, for the operation of the regime for each third country, the bodies in charge of issuing the certificate of inspection referred to in Article 11 (1) (b) of Regulation (EEC) No 2092/91 have to be identified;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 94/92 is replaced by the Annex to the current Regulation.Article 2 This Regulation shall enter into force on 1 March 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 198, 22. 7. 1991, p. 1.(2) OJ No L 59, 8. 3. 1996, p. 10.(3) OJ No L 11, 17. 1. 1992, p. 14.(4) OJ No L 77, 27. 3. 1996, p. 10.ANNEX 'ANNEXLIST OF THIRD COUNTRIES AND RELEVANT SPECIFICATIONSARGENTINA1. Product categories:(a) unprocessed crop products within the meaning of Article 1 (1) (a) of Regulation (EEC) No 2092/91,(b) foodstuffs composed essentially of one or more ingredients of plant origin within the meaning of Article 1 (1) (b) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Argentina3. Inspection bodies: Instituto Argentino para la CertificaciÃ ³n y PromociÃ ³n de Productos Agropecuarios OrgÃ ¡nicos SRL (Argencert) and OrganizaciÃ ³n Internacional Agropecuaria (OIA)4. Certificate issuing bodies: as at 35. Duration of the inclusion: 30. 6. 2000AUSTRALIA1. Product categories:(a) unprocessed crop products within the meaning of Article 1 (1) (a) of Regulation (EEC) No 2092/91,(b) foodstuffs composed essentially of one or more ingredients of plant origin within the meaning of Article 1 (1) (b) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Australia3. Inspection body: Australian Quarantine and Inspection Service (AQUIS)4. Certificate issuing body: as at 35. Duration of the inclusion: 30. 6. 2000HUNGARY1. Product categories:(a) unprocessed crop products within the meaning of Article 1 (1) (a) of Regulation (EEC) No 2092/91,(b) foodstuffs composed essentially of one or more ingredients of plant origin within the meaning of Article 1 (1) (b) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Hungary3. Inspection bodies: Biokultura Association and Skal4. Certificate issuing bodies: Biokultura Association and Skal (Office in Hungary)5. Duration of the inclusion: 30. 6. 1998ISRAEL1. Product categories:(a) unprocessed crop products within the meaning of Article 1 (1) (a) of Regulation (EEC) No 2092/91,(b) foodstuffs composed essentially of one or more ingredients of plant origin within the meaning of Article 1 (1) (b) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Israel3. Inspection bodies: Ministry of Agriculture, Plant Protection and Inspection Services (PPIS), or Ministry of Industry and Trade, Food and Vegetables Products, Export Foodstuffs Inspection Service4. Certificate issuing body: as at 35. Duration of the inclusion: 30. 6. 2000SWITZERLAND1. Product categories:(a) unprocessed crop products within the meaning of Article 1 (1) (a) of Regulation (EEC) No 2092/91,(b) foodstuffs composed essentially of one or more ingredients of plant origin within the meaning of Article 1 (1) (b) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Switzerland or have been imported into Switzerland:- either from the European Community,- or from a third country in the framework of a regime which is recognized equivalent in accordance with the provisions of Article 11 (1) of Regulation (EEC) No 2092/91,- or from a third country for which an EU Member State has accepted in accordance with the provisions of Article 11 (6) of Regulation (EEC) No 2092/91 that the same product was produced and inspected in that country under the same arrangements as accepted by the EU Member State3. Inspection bodies: Vereinigung Schweizerischer Biologischer Landbauorganisationen (VSBLO), Institut fÃ ¼r MarktÃ ¶kologie (IMO) and Forschungsinstitut fÃ ¼r Biologischen Landbau (FIBL)4. Certificate issuing body: as at 35. Duration of the inclusion: 30. 6. 1998.`